Judgment was rendered against the defendant on the 25th day of August, 1908. He was allowed by the court sixty days to prepare and serve a case-made. The record contains an acceptance of service of the case-made by the county attorney; but it does not appear therefrom that such service was accepted within the sixty days allowed by the court or after the expiration of that time. The record must show affirmatively that the case-made was served upon the county attorney within the time allowed by the court, or that he accepted service within such time. After the time allowed by the court for serving a case-made has expired, such time cannot be extended either by the judge or by an agreement between the attorneys. The record in this case fails to show that the case-made was served within the time allowed by the court. The case-made is therefore stricken from the record. There is nothing in the record to show that notice of appeal was ever served upon the county attorney or clerk of the court in which the case was tried.
The appeal is therefore dismissed. *Page 372